PER CURIAM.
We grant Petitioner’s petition for writ of habeas corpus and order Petitioner’s immediate release from secure detention. Petitioner admitted to violations of probation in six separate cases and was sentenced to a non-secure residential commitment program for all of the violations. The trial court set a hearing date to determine the status of Petitioner’s placement in that program and ordered that Petitioner be detained until that hearing. At that hearing, the probation officer requested that Petitioner be further detained until a later date. The trial court set another hearing date for September 8, 2017, to determine Petitioner’s status again. The record indicates that as of August 15, 2017, Petitioner has been held beyond the fifteen-day limit provided in section 985.27(l)(a), Florida Statutes (2017). Accordingly, we order Petitioner’s immediate release from secure detention.
PETITION GRANTED.
SAWAYA, ORFINGER, and TORPY, JJ., concur.